COFFEY, Circuit Judge,
dissenting.
The majority’s opinion places more importance on grammar and syntax than on Congress’ clear intent in enacting COBRA and its subsequent amendments.1 The goal of COBRA, 29 U.S.C. §§ 1161-1168, is to provide temporary health insurance to those people whose jobs are voluntarily or involuntarily terminated, and are without health insurance other than COBRA coverage. COBRA insurance is not, nor has it ever been intended to provide adjunct or double health insurance coverage for those who are covered under another pre-existing policy. Mrs. Isch and Lutheran Hospital are named plaintiffs in this action when in truth and in fact, the argument is between Associated and the Teamsters, two insurance companies who are attempting to avoid the payment of her medical expenses. Mrs. Isch was covered under her husband’s Teamsters’ health insurance policy, there was no limitation or exclusion on the coverage of her medical expenses for Guillane Barre Syndrome, and there is no evidence in the record that one policy provides any more coverage than the other does. Because it was not the intent of Congress to provide for dual health care coverage, and because the policies are comparable, I respectfully dissent from the majority opinion.
COBRA was enacted in response to “reports of the growing number of Americans without any health insurance coverage and the decreasing willingness of our Nation’s hospitals to provide care to those who cannot afford to pay.” H.R.Rep. No. 241, 99th *1316Cong., 2d Sess. 44, reprinted, in 1986 U.S.Code Cong. & Admin.News 579, 622 (emphasis added). COBRA is the legislative “effort to provide continued access to affordable private health insurance for some” of those without insurance, id., without increasing “the staggering budget deficits now facing the United States.” S.Rep. No. 146, 99th Cong., 2d Sess. 3, reprinted in 1986 U.S.Code Cong. & Admin.News 42, 43.
Although the legislative history surrounding COBRA may be scant, that which does exist makes it clear that COBRA coverage was designed specifically for employees, and their dependents, who would have no insurance coverage at all as a result of termination of their present jobs. The majority, for reasons unexplained in its decision, in my opinion is in error when it states that these motivating statements made by Congress are mere “snippets,” or that my reasoning turns solely on the use of the word “any.” Rather, these statements are an accurate interpretation of Congressional intent in enacting COBRA, and I consider them in their totality. While the majority is correct that the plain language of a statute is the “most reliable indicator of congressional intent,” in this case, the legislative history and language of the statute are not at odds. I agree with the Eleventh Circuit and its interpretation of 29 U.S.C. § 1162(2)(D)(i):
Congress enacted COBRA because it was concerned about the fate of individuals who, after losing coverage under their employer’s ERISA plan, had no group health coverage at all. Continuation coverage would afford these individuals group health coverage until they were able to secure some other coverage. Recognizing the substantial costs continuation coverage would place on employer-operated ERISA plans, and thus beneficiaries of these plans, Congress did not make continuation coverage infinite in duration_ Congress provided for certain terminating events. One such event is the beneficiary’s obtention of other group health coverage. This provision is consistent with the goals of COBRA. ... When these individuals obtain their new coverage, coverage under their former ERISA plan is unnecessary.... in such a setting, the concerns that motivated Congress’ enactment of COBRA generally are not present; the employee has group health coverage.... In the case of an employee covered by preexisting group health coverage, the terminating event occurs immediately; the first time after the election date that the employee becomes covered by a group health plan other than the employer’s plan is the moment after the election date. In effect, such an employee is ineligible for continuation coverage.
National Cos. Health P. v. St. Joseph’s Hosp., 929 F.2d 1558, 1569-70 (11th Cir.1991).
There is nothing in the language of this statute to suggest that termination of the right to COBRA coverage cannot occur simultaneously with the triggering of the right to coverage, if a person continues comparable coverage under a pre-existing health plan. The majority, by design, incorrectly summarizes my position as being that COBRA only provides for those who have no insurance at all, rather than to provide coverage for those individuals whose employment and health insurance are simultaneously terminated. To the contrary, my position is exactly what the majority attempts to say it is not. COBRA was enacted to provide interim health coverage (18-36 months) for those whose employment is changed or terminated. Obviously, if a person has comparable insurance under another policy, there is no necessity for COBRA coverage, and the statuté terminates their ability to elect COBRA coverage. My interpretation of this provision protects exactly the subclass that the majority wishes to protect — those who lose “all or part of their insurance” as a result of losing their jobs. The majority, for reasons unenumerated, states that Mrs. Isch lost part of her insurance coverage, but it fails to specify exactly what insurance coverage she lost.
In this case, the Teamsters’ policy had a $250,000 yearly maximum on major medical expenses whereas Associated’s plan had a $1,000,000 lifetime limit on major medical. The district court correctly noted that “[Booking at both policies, one could easily *1317come to the conclusion that an annual cap (but with no lifetime limit) would have been the best thing for someone suffering from Guillane-Barre Syndrome and its potential residual effects.” Additionally, the record is unclear as to whether all of Mrs. Isch’s medical expenses are properly classified as major medical. The respective parties to the litigation are at odds as to this point, for the Teamsters argue that she is potentially liable for up to $35,000 in expenses, while Associated claims that not all of her current expenses are major medical expenses.2 From my review of the record, the briefs, and oral argument, I am unable to locate any evidence that resolves this controversy, but my dissent does not turn on its resolution. These figures are not only speculative but they are also the product of hindsight. Both the district court and the majority agree that we should not engage in post hoc determinations of insurance policies and their coverage. Rather, the policies must be assessed at the time that a person has the right to elect COBRA benefits because of termination of employment.
The majority’s opinion has the effect of mandating dual coverage by pre-existing insurance plans and COBRA. While some of these people may have chosen to have dual coverage3 while employed, I wish to make it clear that COBRA was never intended to provide, much less mandate, dual coverage. While the majority is correct that COBRA coverage is designed to maintain the status quo of a person’s health insurance, it is limited to those specific instances where the individual finds himself, herself, or their dependents without other health insurance coverage. In a situation where the former employee is without coverage, he or she can elect to receive COBRA coverage for a designated grace period of 18 to 36 months, 29 U.S.C. § 1162(2)(A), so that he or she has time to obtain new coverage without entering into serious debt or becoming a drain on public resources. COBRA coverage is merely intended to provide for individuals who are not covered under any medical insurance plan and who elect to maintain their present coverage. It is certainly not intended to provide for individuals who have other health coverage but want to maintain double coverage.4
By emphasizing the fact thát Congress, used the phrase “first becomes, after the date of election” to describe when COBRA coverage may be terminated, the majority ignores Congress’ 1989 amendment to 29 U.S.C. § 1162(2)(D)(i). Prior to 1989, the statute read that COBRA coverage terminated on the “date on which the qualified beneficiary first becomes, after the date of election[,] ... covered under any other group health plan.” Congress recognized the potentially draconian result that inferior coverage could terminate COBRA benefits, so it enacted the 1989 amendment which added that the new group health plan could not “contain any exclusion or limitation with respect to any preexisting condition of such beneficiary.” The true import of this statutory provision, is not that COBRA coverage only terminates when a person obtains a new policy after the date of election, but rather, that COBRA coverage will only terminate upon■ the obtention of comparable coverage that contains no limits on preexisting conditions.
*1318The Teamsters wants to avoid their responsibilities under Mr. Isch’s plan which provides coverage for his wife’s medical needs. The majority thinks that it is significant that Mrs. Isch developed her condition while she was covered by the Teamster’s plan. Thus, they maintain that it is not a preexisting condition and therefore, the 1989 amendment does not effect this case. Once again, the majority misconstrues, without explanation, the import of the amendment to this case. It is precisely because Mrs. Isch was suffering from Guillane Barre Syndrome while she was covered under the Teamsters’ policy that her right to elect COBRA coverage terminated, pursuant to the 1989 amendment of 29 U.S.C. § 1162(2)(D)(i). She was fully covered by the Teamsters’ plan, without any limits or exclusions as to her medical expenses for Guillane Barre Syndrome.
Thus, I agree with the Eleventh Circuit’s interpretation of 29 U.S.C. § 1162(2)(D)(i), and it is only “[i]f there is a significant gap between the coverage afforded under his employer’s plan and his preexisting plan, [that] an employee is not truly ‘covered’ by the preexisting group health plan.... Denying continuation coverage in that setting would serve to frustrate, rather than foster, Congress’ clear intentions.” National, 929 F.2d at 1571 (emphasis added); see also, Brock v. Primedica, Inc., 904 F.2d 295, 297 (5th Cir.1990) (the 1989 amendment “further emphasizes Congress’s concern that group health plan participants and their dependents not be placed in a situation in which they suffer a gap in the character of coverage'as the result of a ‘qualifying event’ such as termination of employment”). People who have preexisting insurance policies, that provide substantially comparable coverage to what they would receive under COBRA, should not be allowed to elect to receive COBRA coverage.
The majority claims that this interpretation leads to the draconian result that “inferi- or pre-existing insurance would disqualify one from receiving COBRA coverage,” but once again, they misconstrue the analysis. If there are no significant gaps in coverage between the two policies, then the preexisting policy does not provide inferior coverage. I fail to see anything draconian about such a result, but rather, recognize that it effectuates Congress’ purpose in enacting COBRA, and also effectuates Congress’ provision for termination of COBRA benefits once a person obtains comparable coverage without any exclusions or limitations regarding preexisting conditions. The- “significant gap” analysis effectuates Congressional intent because if there is a gap in coverage and COBRA coverage is not terminated, the patient may have double policies, but in reality, still only has single coverage.
The majority speculates that this approach will cause a whole “morass” of litigation in the federal courts, but for unexplained reasons, they overlook the approach taken by the district court:
The court must look to the difference in the policies at the time of election and thus determine whether a significant gap in coverage truly existed. In so doing, the policies should be examined to determine their benefits, whether there is any exclusion or limitation on the patient’s preexisting condition, and with a view to the treatment the beneficiary may foreseeably require. With respect to any dollar caps on coverage (all that really is at issue here), the ‘gap’ (if any) must be significant enough to alert a reasonable person of the potential for substantial personal liability under the new plan, that does not exist under the old.
(Emphasis added). This assessment necessarily entails a case by case determination, but this need not be the “morass” the majority predicts. Whether or not pre-existing conditions are covered is quite an easy factual question to resolve. All that is left to determine is the amount of coverage, at the time of election, and all post hoc determinations are avoided.
At the time that Mrs. Isch was laid-off and became entitled to make a COBRA election, she was covered under her husband’s preexisting Teamsters’ health insurance plan, and has remained covered under it from that day forward. She had basic benefits, up to $250,-000 per year for major medical expenses, and no deductible or co-payments. If, at the time of election, the Teamsters’ plan had no foreseeable significant gaps in coverage from *1319Associated’s plan, then Mrs. Isch’s right to elect COBRA coverage terminated. This ' termination was simultaneous with her right of election because Congress’ clear intent in enacting COBRA, and the 1989 amendment to 29 U.S.C. § 1162(2)(D)(i), was accomplished.
The bottom line is that the Teamsters are trying to avoid their contractual responsibilities to the Isehs and Lutheran Hospital. The majority’s opinion allows them to do so. I believe, however, that the Teamsters should be required to live up to the terms of their contract with the- Isehs and pay for Mrs. Isch’s medical expenses because there was no significant gap in coverage when comparing the Teamsters’ and Associated’s health insurance plans. Mrs. Isch may have lost her dual health care coverage, when she was laid-off from her job, but at no time did she have a statutory right to dual coverage and I refuse to join in an opinion that mandates such coverage.
Accordingly, I Dissent from the majority opinion.

. The majority correctly states that COBRA provides that people who lost coverage under their employer's group health care plan due to certain qualifying events may continue to elect coverage, at their own expense, under the same plan for 18 to 36 months, depending on the qualifying event.


. The Teamsters' policy has two separate benefit provisions, one for hospital benefits relating to injury or sickness which requires hospitalization, and another for major medical benefits, which also includes injury or sickness which may or may not include hospitalization. The record is unclear which benefit will cover Mrs. Isch's expenses.


. For example, many people have a primary insurer provided by their employer, and a secondary insurer, provided by a spouse's employer.


. While 29 U.S.C. § 1162(1) requires that continuation coverage must be "identical to the coverage provided under the plan to similarly situated beneficiaries under the plan," Congress also provided for the termination of such coverage once the beneficiary becomes covered under a comparable plan. If we were to follow the majority's position to its logical conclusion, 29 U.S.C. § 1162(2)(D)(i) would-be utterly superfluous except in the rare cases in which an employee who leaves a job becomes covered under exactly the same insurance policy as the one used by their former employer. Surely, Congress did not, nor never intended to, craft such a narrow termination provision.